Steinbrink, J.
Motion for an order striking the above-entitled action from the calendar of the Special Term, Part III, is granted. Rule 150 of the Rules of Civil Practice directs that a note of issue be served “ at least twelve days before the commencement of any term.” The note of issue herein was served on February 23, 1939, or eleven days before the commencement of the March term, beginning on March 6, 1939. Plaintiff contends that the foregoing rule has been satisfied since February 22,1939, being a legal holiday, is to be included in calculating the twelve days. Section 20 of the General Construction Law reads as follows: “ Day, computation. A number of days specified as a period from a certain day within which or after or before which an act is authorized or required to be done means such number of calendar days exclusive of the calendar day from which the reckoning is made. Sunday or a public holiday, other than a half holiday, must be excluded from the reckoning if it is the last day of any such period, or if it is an intervening day of any such period of two days. In computing any specified period of time from a specified event, the day upon which the event happens is deemed the day from which the reckoning is made. The day from which any specified period of time is reckoned shall be excluded in making the reckoning.” February twenty-second was the last day for filing a note of issue, but being a legal holiday it must be excluded from the reckoning under the foregoing section. Compliance with rule 150, therefore, required a filing not later than February 21, 1939.